Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hayden Cochran on 5/28/2021.

The application has been amended as follows: 

Claims 1-2 have been canceled.
Claim 3 has been added as presented below:
--3 (New). A ball striking and ball catapulting device, comprising:
a base member configured to be substantially parallel with a playing surface; 
an upright, rigid, and unyielding post member set in and fixed substantially perpendicular to said base member; 
a rigid, geniculated wand member having a concave side and a convex side, said wand member pivotably mounted to a top end of said post member by a pivot pin adjacent a first end 
an elastic or spring member attached between the post member and the first end of the wand member to allow the wand member to automatically reset to its initial position after the fixed ball is struck;
a curved trough member attached to said concave side of the wand member, said trough member having a nesting portion at a first end which is configured to hold a second separate, non-strikable, catapulting ball in the initial position of the wand member and an adjustable releasing hood portion at a second end; and
wherein the fixed ball is configured to be impacted by a striking implement at the initial position which catapults a catapulting ball from within the trough member in a direction dictated by the hood portion.

Amendments to the Specification (working from the substitute specification submitted 3/31/2021):
	Page 7, Line: 13: “prospective” has been changed to --perspective--.
	Page 7, Line: 17: “prospective” has been changed to --perspective--.
	Page 9, Line 17: “(7) Also” has been changed to --(7).  Also--.

	Abstract, Line 1: “The present invention is a” has been changed to --A--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/28/2021